Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the thawing device and the refrigerator in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because no units are given for the change rate of the dielectric coefficient on the x-axis in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
On page 5, lines 34-35, “such as left-hand door, right-hand door and swing-up door” should read “such as a left-hand door, a right-hand door, or a swing-up door”
On page 9, lines 11-12, “the inventor of the present application have creatively recognized” should read “the inventor of the present application has creatively recognized”
On page 16, lines 12-13, “device air inlet 215 of the thawing device 200” should read “device air inlet 115 of the thawing device 100”
Appropriate correction is required.
Claim Objections
Claims 4 and 5 objected to because of the following informalities:  
In claim 4, “stop sending” should be changed to “stopping sending” or “stopping”
In claim 5, “one of the containing spaces” should be changed to “at least one containing space” in order to maintain consistency with prior wording. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because it is unclear what is meant by “a working power.” It is not understood if “working power” is different from just “power.” For the purposes of further examination, the examiner has interpreted “working power” to be equivalent to “power.” 
Claims 2, 3, and 4 recite the limitation "dielectric coefficient.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “dielectric coefficient” is identical to “dielectric constant.” 
Claim 4 is also rejected for depending upon indefinite claim 3. 
Claim 5 recites the limitation "the thawing methods for a thawing device according to claim 1" in line 4.  There is insufficient antecedent basis for this limitation in the claim because claim 1 introduces only one thawing method. Claim 5 is additionally rejected because it is unclear what is meant by “opening and closing the containing space separately.” In particular the word “separately” makes it unclear how the compartment door is used or positioned in either of the opened or closed arrangements.
Claim 6 recites the limitation "any one of the compartment doors" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 introduces only a singular compartment door. Claim 6 is also rejected for depending upon indefinite claim 5. 


Double Patenting
Claims 1, 2, 3, 5, and 6 of this application are patentably indistinct from claims 1, 3, and 6; claim 7; claim 8; claim 9; and claim 10, respectively of Application No. 16706147. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, and 6 of co-pending Application No. 16706147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application and claim 1 of the co-pending application both teach a thawing method for a thawing device, wherein the thawing device comprises a cavity defining a thawing chamber configured for placement of an object to be processed and having a forward opening, a device door disposed at the forward opening of the thawing chamber and configured to open and close the thawing chamber, a radio frequency generation module, an upper electrode plate and a lower electrode plate horizontally disposed on a top wall and a bottom wall of the thawing chamber respectively and . This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of co-pending Application No. 16706147 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of co-pending Application No. 16706147 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of co-pending Application No. 16706147 (reference application). This is a provisional statutory 
Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of co-pending Application No. 16706147 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (US 2017/0055769 A1) in view of Li (US 20170127707 A1) and Rawlins (Basic AC Circuits, 2nd Ed.).
Regarding claim 1, Grimaldi teaches (Paragraph 0023, Fig. 1) a food preparation device for thawing frozen materials with a cooking chamber (cavity) into which a food product (object to be processed) may be placed for the application of energy. Grimaldi further teaches (Paragraph 0027) the cooking chamber may include a door to alternately allow access to the cooking chamber and close the cooking chamber for food preparation. Grimaldi further teaches (Paragraph 0025, Fig. 1) the device includes an RF capacitive heating source (radio frequency generation module) and upper and lower electrodes comprising flat, horizontal plates, wherein the RF capacitive heating source transmits RF energy at specific frequencies that may then be transmitted from the upper electrode to the lower electrode. This necessitates that the plates and heating source be electrically connected. Grimaldi further teaches (Paragraph 0025) the oscillating electromagnetic field between the two plates can be 
Grimaldi does not teach that the upper and lower electrode plates are disposed on the top wall and bottom wall of the thawing chamber respectively. However, the food product is still situated between the two plates during the thawing process (Grimaldi, Paragraph 0025). Therefore it would have been obvious to one of ordinary skill in the art to place the electrode plates on the top and bottom walls of the device because shifting the position of the electrode plates would not modify the operation of the device (See MPEP 2144.04 VI. C). 
Grimaldi is silent on the device including a detection module configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate. Grimaldi is further silent on obtaining a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal; and calculating a change rate of a dielectric constant of the object to be processed.
Li teaches (Paragraph 0072, 0073) a method and apparatus for controlling a cooking process of food with an emitting unit that emits a plurality of radio frequency signals (incident wave signals) and a receiving unit (detection module) that may receive a plurality of reflection or transmission signals of the radio frequency signals from the food. Li is silent on detecting the signals at an electrical connection wire connecting the radio frequency generation module to the upper electrode plate. However, Li further teaches (Paragraph 0074) that when the receiving unit is configured to receive the reflection signals, it can be placed on the same side of the food. In this case, the receiving unit and the obtaining unit can be integrated together as a single element. Additionally or alternatively, when the receiving unit is configured to receive the transmission signal, it will be placed on the other side of the food in opposition to the emitting unit. One of ordinary skill in the art would recognize to configure the unit of Li at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grimaldi to incorporate the teaching of Li. Measuring RF signals to determine changes in the dielectric properties enables a determination of the doneness level of food (Li, Paragraph 0049-52).
Rawlins teaches (Page 179, equation 6-2) a mathematical relationship between the dielectric constant and the capacitance of a capacitor which one of ordinary skill in the art would understand to rearrange in order to determine the dielectric constant from the capacitance. Rawlins further teaches (Page 188, equation 6-5a) a mathematical relationship between capacitive reactance and the capacitance of a capacitor which one of ordinary skill in the art would understand to rearrange in order to determine the capacitance from the capacitive reactance. Rawlins further teaches (Page 188) Ohm’s law, a mathematical relationship between capacitive reactance, current, and voltage which one of ordinary skill in the art would understand to rearrange in order to determine the capacitive reactance from the current and voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grimaldi to incorporate the teaching of Rawlins. The equations taught by Rawlins could be used to determine the dielectric constant from the current and voltage, which would be useful because changes in dielectric properties like the dielectric constant can be used to determine the doneness level of food (Li, Paragraph 0049-52). As shown by the table on page 3 of Li, the doneness level corresponds to a temperature range and status condition (warm, cold, firm, soft, etc.) of a food and would, as such, indicate the thawing progress of the food. 
. 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (US 2017/0055769 A1) in view of Li (US 20170127707 A1) and Rawlins (Basic AC Circuits, 2nd Ed.) and further in view of Boryca (US 20040139863 A1).
Regarding claims 2 and 3, Grimaldi as applied to claim 1 above further teaches (Paragraph 0026) careful management of the power running through the food preparation device to automatically adjust in real-time to the changing electrical impedance of the food product as it transitions from frozen to thawed. 
Grimaldi is silent on obtaining the change rate of the dielectric constant of the object to be processed; determining whether the change rate of the dielectric coefficient of the object to be processed is greater than or equal to a first rate threshold or not; and if yes, reducing a working power of the radio frequency generation module by 30% to 40%. Grimaldi is further silent on determining whether the change rate of the dielectric coefficient of the object to be processed decreases to be less than or equal to a second rate threshold or not; and if the change rate decreases to be less than or equal to the second rate threshold, enabling the radio frequency generation module to stop working.
Li teaches (Claims 1, 3, 4, 10) a method for controlling a cooking process of a food based on a determined doneness level (threshold), wherein one form of control is adjusting the heating power level and the doneness level is determined based on a protein status which is based on a change in a dielectric property of a food including the dielectric constant.

Boryca teaches (claim 23) a method for thawing a frozen food product involving lowering a power level of a heating element when a secondary temperature set point (first threshold) is reached and then de-energizing the heating element when a primary temperature set point (second threshold) is reached. Boryca further teaches (Paragraph 0028) that the power can be reduced by 33% upon reaching the set point. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li to incorporate the teaching of Boryca. The thawing method of Boryca facilitates a faster thawing time by adding more heat to the system during initial thaw cycles, when the cold load of the frozen food product is greatest and can more quickly bring the air temperature within the thawing chamber back down below a normally accepted level (Boryca, Paragraph 0030).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (US 2017/0055769 A1) in view of Li (US 20170127707 A1), Rawlins (Basic AC Circuits, 2nd Ed.), and Boryca (US 20040139863 A1), and further in view of Walz (US 2758452 A).
As taught above, modified Grimaldi teaches a thawing method wherein a heating source is cut off when the change rate of the dielectric coefficient of the object to be processed reaches a second threshold. 

Walz teaches (Col. 3, lines 64-75; Col. 4, lines 1-3) an frozen foods defrosting chamber wherein a user is visually advised that food articles are sufficiently warmed-up after the articles have a reached a predetermined temperature. The visual signal remains active until the food articles are removed from the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grimaldi to incorporate the teaching of Walz. Sending a visual signal to the user upon reaching the desired thawing threshold allows the user to know that the food articles are sufficiently defrosted to be removed (Walz, Col. 3, lines 64-74).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (US 2017/0055769 A1) in view of Li (US 20170127707 A1), and Rawlins (Basic AC Circuits, 2nd Ed.), and further in view of Neidhardt (US 3976122 A).
Regarding claims 6 and 7, Grimaldi teaches (Paragraph 0025) a power source for the thawing device. Grimaldi further teaches (Paragraph 0038) an interface panel that may communicate with the energy sources of the thawing device. 
Grimaldi as modified above does not teach that the interface panel is disposed on a cabinet door. However, Grimaldi does teach (Paragraph 0038) the device interface may further include wired and/or wireless communication equipment for at least communicating with the at least two energy sources. One of ordinary skill in the art would recognize that the location of the interface could be moved to the compartment door without affecting the functionality of the device because a wireless communication equipment would be capable of communicating with the at least two energy sources from any location (See MPEP 2144.04 VI. C). 

Neidhardt teaches (Col. 4, lines 4-11) a combination refrigerator-thawing apparatus with a selector mounted on the front cabinet wall that can be manually shifted between a "store" position where the cabinet operates as a standard refrigerator and a "thaw" position where the cabinet operates as a frozen food thawer. The selector actually comprises a double pole-single throw switch having two moving contacts which are open in the store or refrigeration position. Neidhardt further teaches (Col. 4, lines 40-43), when the control is in the "thaw" position and the switch contact is closed, a circuit is potentially completed through the relay coil and a thaw temperature control device. Neidhardt further teaches (Col. 5, lines 1-13) the thaw temperature control device alternately energizes and de-energizes (powers on and off) the thaw heaters and refrigeration unit depending on the input settings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grimaldi to incorporate the teaching of Neidhardt. With the thawing method of Neidhardt, when the thawing has been completed, the cabinet immediately can be operated as a storage refrigerator for the indefinite term storage of such thawed food (Neidhardt, Col. 1, lines 48-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 20160128138 A1) teaches a method and device for processing frozen food. 
Celik (US 20140311726 A1) teaches a refrigerator having a frozen food thawing function. 
Kubota (JP H05326134 A) teaches a high-frequency heating device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/               Examiner, Art Unit 1792                                                                                                                                                                                         
/ERIK KASHNIKOW/               Supervisory Patent Examiner, Art Unit 1792